Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan McCormick on August 24, 2022.
The claims have been amended as follows: 
1.	(Currently Amended) A method for conducting high-throughput and directed mutagenesis for sugarcane resistance to glyphosate by plasma, comprising the following steps:
	(a) irradiating sugarcane embryonic calli by a plasma instrument under a sterile condition for mutagenesis, wherein the mutagenesis power is 140-200 W, the discharging distance is 35-45 mm, the mutagenesis time is 110-140 s and the protective gas is nitrogen;
	 (b) inoculating the sugarcane embryonic calli after mutagenesis in the above step in a solid medium CM2 and sealed by a film for buffering culture for 8-10 days;
	wherein the medium CM2 contains: a MS medium, 1.2-1.7 μmol•L-1  of 2,4-D, 28-32g•L-1 of sucrose and 7.5-8.5 g•L-1 of agar, and the pH of the medium is 6.0-6.4;
	 (c) inoculating the sugarcane calli after buffering culture in a first solid medium CM3 containing 1.2-1.7 μmol•L-1  of glyphosate, -1 of glyphosate, then sealing each of the first and second solid medium CM3 with the calli by a film for screening culture for 8-10 days in each of the first and second solid medium CM3;
	wherein the medium CM3 contains: a MS medium, 28-32 g•L-1 of sucrose and 7.5-8.5 g•L-1 of agar, and the pH of the medium is 6.0-6.4;
	(d) transferring the embryonic calli survived in the above step to a solid differentiation medium CM4 for culture and conducting subculture after seedlings emerge;
	wherein the medium CM4 contains: a MS medium, 0.4-0.6  μmol•L-1 of NAA, 0.8- 1.2 μmol•L-1 of Kt, 48-52 g•L-1 of sucrose and 7.5-8.5 g•L-1 of agar, and the pH of the medium is 6.0-6.4;
	(e) after growing to 20 mm -30 mm, transferring the seedlings in the above step to a medium CM5 for screening culture;
	wherein the medium CM5 contains: a MS medium, 4.8-5.2  μmol•L-1 of glyphosate, 28-32 g•L-1 of sucrose, 8g•L-1 of agar, and the pH of the medium is 6.0-6.4; and
	(f) inoculating the seedlings survived in the above step in a medium CM4 for proliferation culture, -1 of glyphosate; wherein the survived seedlings are glyphosate-resistant strains; and
	wherein the medium CM6 contains: 1/2MS medium, 0.4-0.6 μmol•L-1 of NAA, 1.8-2.2 μmol•L-1 of 6-BA, 28-32 g•L-1 of sucrose, and the pH of the medium is 6.0-6.4.
5.	(Currently Amended) The method according to claim 1, wherein the plasma instrument is sterilized before use, wherein a vessel containing 28-32% H2O2 solution is put into the process chamber in the plasma instrument for diffuse sterilization by vacuum.
7.	(Currently Amended) The method according to claim 1, wherein step (a) [[,]] further comprises the following steps: cutting the tail end of a robust sugarcane plant after its stalk grows out, stripping outer leaves, sterilizing it by alcohol under a sterile condition, point, oC-28oC in dark to induce the formation of calli, then subculturing for 1-2 times with a medium CM1, thereby producing sugarcane embryonic calli;
	wherein the medium CM1 is a MS medium containing 1.8-2.2 μmol•L-1 of 2,4-D, 28-32 g•L-1 of sucrose, 7.5-8.5g•L-1 of agar, and the pH of the medium is 6.0-6.4.

The above amendments are made to obviate a 35 USC 112(b) rejection of record and to correct typographical errors. Claims 1-3, 5-7, 9 and 10 are allowed. “Kt” is understood by the Office to mean kinetin, a cytokinin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663